Citation Nr: 0202828	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  99-07 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of an injury of the right ankle with a fracture 
deformity of the talus and navicular, residual of a gunshot 
wound of the right foot, with traumatic arthritis and common 
peroneal nerve paralysis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945 and from December 1945 to March 1946.

The current appeal arose from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines. The RO denied entitlement 
to an evaluation in excess of 40 percent for residuals of an 
injury of the right ankle with a fracture deformity of the 
talus and navicular, residual of a gunshot wound of the right 
foot, with traumatic arthritis and common peroneal nerve 
paralysis. The RO also denied entitlement to a total 
disability evaluation for compensation purposes on the basis 
of individual unemployability (TDIU).

In August 2000, the Board of Veterans' Appeals (Board) issued 
a decision granting a TDIU, but denying the claim currently 
on appeal.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 was enacted, which, among other things, heightened VA's 
duty to assist the veteran.  Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In Holliday v. Principi, 14 Vet. App. 280 (2001), the United 
States Court of Appeals for Veterans Claims (Court) concluded 
that all provisions of the VCAA are potentially applicable to 
all claims for VA benefits, but that the Court cannot 
determine in the first instance the specific applicability of 
the VCAA to a particular case.  Holliday, 14 Vet App. at 290.     

In light of the VCAA and recent Court holdings, a joint 
motion for remand argued a remand for adjudication was 
required.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial-
appeal process has been concluded, the version more favorable 
to the appellant should apply).

In July 2001, the Court issued an order vacating and 
remanding the part of the Board's decision that denied 
entitlement to an evaluation in excess of 40 percent for 
residuals of an injury of the right ankle with a fracture 
deformity of the talus and navicular, residual of a gunshot 
wound of the right foot, with traumatic arthritis and common 
peroneal nerve paralysis.

Pursuant to the Court's remand, the case has since been 
returned to the Board for further appellate review.

In March 2001, the Court received an informal brief from the 
veteran wherein he raised the issue of an earlier effective 
date of August 1969 for the grant of a 40 percent evaluation 
of residuals of an injury of the right ankle with a fracture 
deformity of the talus and navicular, residual of a gunshot 
wound of the right foot, with traumatic arthritis and common 
peroneal nerve paralysis.

As this issue has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been identified and 
obtained.

2. Entitlement to service connection has been granted for 
residuals of an injury of the right ankle with a fracture 
deformity of the talus and navicular, residual of a 
gunshot wound of the right foot, with traumatic arthritis 
and common peroneal nerve paralysis, evaluated as 40 
percent disabling.

3. The veteran is in receipt of the maximum schedular rating 
for loss of use of his right foot, and is also in receipt 
of special monthly compensation and a TDIU for such 
disability.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals of an injury of the right ankle with a fracture 
deformity of the talus and navicular, residual of a gunshot 
wound of the right foot, with traumatic arthritis and common 
peroneal nerve paralysis, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.63, 
4.68, 4.71a, 4.124a, Diagnostic Codes 5165, 5167, 8521 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

As previously noted, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 46,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  
Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas, supra.

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  See Holliday, supra.

The record as presently constituted establishes an extremely 
severe level of current disability, such that the RO has 
assigned the highest possible evaluation, with due 
consideration of the pertinent regulations and diagnostic 
codes, as discussed below.  

Additional evidence of current disability would only further 
support the undisputed fact that the veteran's current right 
lower extremity disability causes a level of impairment so 
extreme as to render it equivalent with an amputated 
extremity.  See 38 C.F.R. § 4.68.  In other words, his 
current disability cannot increase any further in severity 
for VA compensation purposes. 

For this reason, there are no outstanding medical records 
that VA must obtain that could reasonably assist in 
substantiating the claim.  Similarly, the ordering of a VA 
examination is also inappropriate.

As evidenced by the RO's development of the issue currently 
on appeal, VA has notified the veteran of the information and 
evidence necessary to substantiate the claim.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

Likewise, the veteran has been notified of his procedural and 
appellate rights.  As evidenced by the rating decisions, 
statement of the case, and various development letters, the 
RO has provided him with notice of the laws and regulations 
pertaining to the claim.  The Board notes that during the 
appeal process, he has exercised several of his appellate 
rights.  
For instance, the veteran has been afforded the opportunity 
to present information and arguments in favor of his claim, 
and he and his representative have in fact done so.  See 
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). 

The veteran also appealed the Board's August 2000 decision.  
Pursuant to the July 2001 order resulting therefrom, the 
Board has been afforded the opportunity to apply the VCAA 
pursuant to the new implementing regulations and the Court's 
recent interpretation of the law.  The veteran is not 
prejudiced by the Board's consideration of his claim pursuant 
to the VCAA and its implementing regulations in the first 
instance; VA has already met any obligations to him under 
this new law.  

In sum, the Board finds that no useful purpose would be 
served in remanding this matter to the RO.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In fact, the Court has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In view of the foregoing, the veteran will not be prejudiced 
by the Board's actions.  A remand for adjudication of his 
claim by the RO under the new law would only serve to further 
delay resolution of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


Criteria for Increased Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001). 


Factual Background and Analysis

VA conducted an examination in September 1996.  The examiner 
indicated that the veteran's service-connected right ankle 
was completely destroyed.  The examiner opined that the 
veteran was unable to ambulate and therefore suffered severe 
functional loss. 

VA conducted another examination in November 1997.  The 
examiner opined that the veteran was unable to climb stairs 
and had difficulty getting out of a vehicle. Right ankle 
symptoms included pain, swelling, motion limitation, atrophy 
of the muscles, joint deformity, weakness of foot flexion and 
dorsiflexion, and hypesthesia of the right foot and leg.

By virtue of the September 1998 rating decision, the veteran 
is currently in receipt of a 40 percent evaluation for 
residuals of an injury of the right ankle with a fracture 
deformity of the talus and navicular, residual of a gunshot 
wound of the right foot, with traumatic arthritis and common 
peroneal nerve paralysis.  Such rating is assigned under 38 
C.F.R. § 4.124a, Diagnostic Code 8521 (2001), which provides 
for a maximum 40 percent evaluation based on nerve 
impairment.

The veteran is also in receipt of special monthly 
compensation benefits based on loss of use of his right foot.  
See 38 U.S.C.A. § 1114(k) (West 1991 & Supp. 2001); see also 
38 C.F.R. § 4.71a, Diagnostic Code 5167.  

38 C.F.R. § 4.63 (2001) provides that loss of use of a hand 
or a foot, for the purpose of special monthly compensation, 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below elbow or knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.

The Board recognizes the veteran's arguments relevant to 
entitlement to higher and/or separate ratings based on his 
manifested gunshot wound residuals.  He has identified 
disability due to arthritis, nerve impairment, muscle 
impairment and overall functional loss.  The regulations, 
however, provide that the combined rating for disabilities of 
an extremity shall not exceed the rating for the amputation 
at the elective level, were amputation to be performed.  See 
38 C.F.R. § 4.68.  

In this case, the veteran is already in receipt of the 
schedular maximum for right foot disability as 40 percent is 
the percentage assigned based on amputation of the foot. 
Thus, no higher evaluation is warranted under the Schedule.  
38 C.F.R. § 4.71a, Diagnostic Codes 5165, 5167.

With respect to extraschedular consideration, the Board notes 
that the unvacated part of its August 2000 decision granted a 
TDIU based solely on the right lower extremity disorder, the 
veteran's only service-connected disability.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance is against the claim.  See Gilbert, supra.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals of an injury of the right ankle with a fracture 
deformity of the talus and navicular, residual of a gunshot 
wound to the right foot, with traumatic arthritis and common 
peroneal nerve paralysis, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

